Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on September 7, 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-10, it is not clear how the threshold condition is determined that corresponds to the age of the valid data.  Similar problem exists in claims 9 and 21.
Claims 23 and 24 depend on “the system of claim 17”, however, claim 17 is cancelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Post (U.S. Publication No. 2011/0055455 A1), hereafter referred to as Post’455 in view of Zhang (U.S. Publication No. 2016/0179386 A1), hereafter referred to as Zhang’386.
Referring to claim 1, Post’455, as claimed, a method comprising: identifying, by a processing device (processing components such as SoC control circuitry 112, see paras. [0023]-[0025], [0070], [0072], Figs. 1 and 8), a first block of a plurality of blocks stored at a first memory based on an amount of valid data of the first block (NVM 120 include multiple blocks, see para. [0023]); writing, by the processing device, the valid data of the first block from the first memory to a second memory, wherein the first memory has a first memory type and the second memory has a second memory type different from the first memory type (non-volatile memory (NVM) 120 including NAND flash memory, NOR flash memory, EPROM, EEPROM, FRAM, MRAM, etc., see para. [0021] and Fig. 1); identifying, by the processing device, a second block of the plurality of blocks stored at the first memory based on an age of valid data of the second block; determining, by the processing device, that the age of the valid data of the second block satisfies a threshold condition (determine whether all of the valid data from the block has been copied to the erased block (or another suitable block); if instead all of the valid data has been copied, the block can be erased; this way, the memory interface can determine whether incremental garbage collection should be enabled and used to free up another programmed block for erasing, see para. [0077]; it would have been an obvious matter of design choice; also note: garbage collection, see paras. [0008]).
However, Post’455 does not appear to disclose in response to determining that the age of the valid data of the second block satisfies the threshold condition, writing, by the processing device, the valid data of the second block from the first memory to the second memory. 
Zhang’386 discloses in response to determining that the age of the valid data of the second block satisfies the threshold condition (determine age for each block, see Fig. 4, block 410), writing, by the processing device, the valid data of the second block from the first memory to the second memory (each valid page of the block is written to a new PBA…depending on the determination of whether the block is hot or cold in accordance with a heuristic, the valid data of the block being garbage collected; data from hot blocks being written to a different new block, see paras. [0078]-[0081]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Post’455’s invention to comprise in response to determining that the age of the valid data of the second block satisfies the threshold condition, writing, by the processing device, the valid data of the second block from the first memory to the second memory, as taught by Zhang’386, in order to improve the efficiency of the garbage collection and wear leveling process (see paras. [0067] and [0019]).
As to claim 2, Zhang’386 also discloses determining that the age of the valid data of the second block satisfies a threshold condition comprises: identifying an indicator associated with when a last block was written to the first memory; and identifying a second indicator associated with when the first block was written to the first memory; wherein determining that the age of the valid data of the second block satisfies the threshold condition comprises determining that a difference in time between when the last block was written to the first memory relative to when the first block was written to the first memory exceeds a threshold difference (age, see paras. [0022], [0073], [0079]-[0082], [0084]-[0087]).
As to claim 3, Zhang’386 also discloses determining that the age of the valid data of the second block satisfies a threshold condition comprises determining that an amount of data written to other blocks of the first memory since the valid data was written to the first block exceeds a threshold amount of data (age, see paras. [0022], [0073], [0079]-[0082], [0084]-[0087]; also note: threshold, see paras. [0021] and [0085]).
As to claim 4, Zhang’386 also discloses determining that the age of the valid data of the second block satisfies a threshold condition comprises determining that an amount of elapsed time since the data was written to the first block exceeds a threshold amount of elapsed time (age, see paras. [0073], [0079]-[0082], [0084]-[0087]).
As to claim 5, Zhang’386 also discloses the valid data of the first block is data that has not been erased, indicated to be erased, updated, or re-programmed by a host system (valid data or live data or data not modified, see para. [0045]).
As to claim 6, Post’455 also discloses writing the valid data of the first block from the first memory to the second memory comprises: determining that the valid data is successfully written to the second memory; and responsive to the determination that the valid data is successfully written to the second memory, erasing the valid data from the first memory (determine whether all of the valid data from the block has been copies to the erased block (or another suitable block); if instead all of the valid data has been copies, the block can be erased; this way, the memory interface can determine whether incremental garbage collection should be enabled and used to free up another programmed block for erasing, see para. [0077]; it would have been an obvious matter of design choice).
As to claim 7, Zhang’386 also the valid data of the first block is written from the first memory to the second memory based on the first block storing a least amount of valid data relative to other blocks of the plurality of blocks (least amount of valid data essentially equates to largest amount of invalid data, see paras. [0017] and [0018]).
As to claim 8, Post’455 also the first memory comprises a single level cell memory, and the second memory comprises a multi-level cell memory, a triple level cell memory, or a quad level cell memory (non-volatile memory, see Fig. 1 and paras. [0021]-[0023]).
Note claims 9 and 21 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 22 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.
Note claim 11 recites the corresponding limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.
Note claim 12 recites the corresponding limitations of claim 4.  Therefore it is rejected based on the same reason accordingly.
Note claim 13 recites the corresponding limitations of claim 5.  Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.
Note claim 15 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.
Note claims 16 and 24 recite the corresponding limitations of claim 5.  Therefore they are rejected based on the same reason accordingly.
Note claim 23 recite the corresponding limitations of claims 5 and 7.  Therefore it is rejected based on the same reason accordingly.



Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181